Citation Nr: 1736992	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3. Entitlement to burial expense benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to January 1968, including service in Vietnam. He died in December 2010 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction was later transferred to the Los Angeles, California RO.
 
In March 2017, the appellant appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issues of entitlement to service connection for the cause of death and DIC under 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's burial/final expenses were paid for by an individual other than the appellant.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been met. 38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.1600 through 3.1612 (2013) and §§ 3.1700 through 3.1713 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There are certain situations, however, when the VCAA does not apply. Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim). The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal. Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive). Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004). 

With regard to the burial benefits claim on appeal here, the pertinent facts in this case are not in dispute and the law is dispositive. Consequently, there is no additional evidence that could be obtained to substantiate the claim. Therefore, no further action is required to comply with VA's duties to notify and assist. See Manning, 16 Vet. App. at 542.

Analysis

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses. Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713. The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014. While section 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, the matter at hand does not involve the provisions regarding automatic payments to surviving spouses or priority of payments. As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.

The appellant filed her claim for burial benefits in May 2011. However, a receipt for the Veteran's funeral and burial costs dated December 10, 2010, shows that an individual other than the appellant paid for the expenses. As there is nothing in the record to suggest that the appellant incurred personal burial expenses in connection with the Veteran's death, the appellant is not entitled to payment of VA burial benefits. See 38 C.F.R. § 3.1600, 3.1702. 

The Board is sympathetic with the appellant's loss and acknowledges the Veteran's honorable service to our country; however, as a matter of law, entitlement to VA burial benefits is not warranted. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to burial expense benefits is denied.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the appellant's remaining claims. Specifically, remand is required to receive any outstanding medical treatment records and to obtain VA medical opinion(s). 

The appellant seeks entitlement to service connection for the cause of the Veteran's death. At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) and tinea pedis. The Veteran was also awarded individual unemployability, effective July 28, 2004. The Board observes that the Veteran filed a previous claim of entitlement to service connection for residuals of colorectal cancer, which was later withdrawn in early 2005. 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2016). Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1).

Shortly before the Veteran's death, he was admitted to Huntington Hospital in Pasadena, California in November 2010 after experiencing respiratory distress. A consultation report noted that the Veteran had a history of diabetes. It also stated that the Veteran's metastatic colon cancer had spread to his lungs and liver. As mentioned above, the Veteran died soon thereafter in December 2010. The Veteran's death certificate lists his cause of death as metastatic rectal cancer, which he had battled for approximately 8 years. It also listed an October 2002 colon resection that was associated with his metastatic rectal cancer.

A VA medical opinion has not been obtained with respect to the appellant's service connection claim for the cause of the Veteran's death. At the March 2017 hearing, the appellant and her representative suggested that Veteran's PTSD and anxiety caused him to have a nervous stomach, which may have been a contributory factor to the Veteran's development of metastatic colon cancer. It was additionally noted that the Veteran had a history of diabetes, which is included on the presumptive list of diseases associated with herbicide exposure and that the diabetes may have been a contributory factor to the Veteran's death as well. Finally, the appellant and her representative indicated that the Veteran was stationed in Camp Lejeune, North Carolina, where he was exposed to contaminated water, which may have also contributed to the Veteran's death. As such, a VA medical opinion addressing the nature and etiology of the Veteran's cause of death should be obtained.

The Board observes that the appellant has alleged that the Veteran filed a previous claim of entitlement to service connection for colorectal cancer, which was later withdrawn in early 2005. The appellant has also contended that the Veteran had a history of diabetes mellitus, which could have theoretically resulted in an award of presumptive service connection and raised the Veteran's overall disability rating prior to his death. Thus, the Board finds that the issue of entitlement to DIC under 38 U.S.C.A. § 1318 is inextricably intertwined with the issue being remanded herein, and the Board will defer the decision on this issue until the requested development herein has been completed.

VA should also obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). As noted above, the Veteran underwent a colon resection in October 2002, but there are no medical records available to document this procedure. Additionally, the record suggests that the Veteran had a history of diabetes mellitus and he may have received treatment for this disease. Finally, the Veteran was hospitalized at Huntington Hospital in Pasadena, California shortly before his death, but there are limited consultation reports associated with this period. Therefore, it is entirely possible that there are relevant and pertinent medical records that are still outstanding and the AOJ should obtain them.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the appellant as necessary, identify and obtain any outstanding, relevant treatment records from the time of separation from service until his death, including records related to the Veteran's apparent colon cancer diagnosis and resection in October 2002, medical records from Huntington Hospital in Pasadena, California from November and December 2010 pertaining to the Veteran's hospitalization and subsequent death, and any other VA or private medical treatment records associated with the Veteran's reported diabetes mellitus and service-connected PTSD and tinea pedis, and associate them with the claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Virtual VA and VBMS claims file.

2. After any additional records are associated with the claims file, obtain an opinion regarding the cause of the Veteran's death from an appropriate specialist. The entire Virtual VA and VBMS claims file must be made available to and be reviewed by the examiner. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of the evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD and/or tinea pedis caused or contributed substantially or materially to the Veteran's death (listed as metastatic colon cancer). 

The examiner must also provide an opinion, in light of the evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cause of death (listed as metastatic rectal cancer) was caused by or related to his presumed herbicide exposure during service in Vietnam and/or toxic water exposure at Camp Lejeune, North Carolina. 

The examiner should also determine whether the Veteran had diabetes mellitus, and if so, whether that disease caused or contributed substantially or materially to the Veteran's death. 

The examiner must specifically address the following: 1) the appellant and her representative's credible assertions at the March 2017 Board hearing; 2) the Veteran's medical history (and potential history of diabetes), including any reports of hospitalization prior to his death; and 3) the Veteran's onset of colon cancer and its subsequent metastasis to his lungs and liver.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim, including the claim for DIC under 38 U.S.C.A. § 1318. Should the benefit sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


